DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-120 allowed.
The following is an examiner’s statement of reasons for allowance:
As claims 1 and 8, 
Kim [US 2018/0376444] discloses a method and system for performing a service request procedure by receiving a request for session id, determining if the request rejects, send a message includes cause code.
	Faccin [US 2018/0227743] discloses a method and system for performing a service request procedure by receiving a request for session id, determining if the request rejects, send a message includes cause code.
	Dao [US 2018/0199398] discloses a method and system for performing a service request procedure by receiving a request for session id, determining if the request rejects, send a message includes cause code.

However, none of the prior arts above disclose a method and entity comprising obtaining a session management function (SMF) identifier that corresponds to the existing PDU session identifier; determining, based on the SMF identifier, whether to reject the PDU session establishment request; and based on a determination to reject the PDU session establishment request, transmitting a message comprising a rejection cause to the UE, wherein determining, based on the SMF identifier, whether to reject the PDU session establishment request comprises based on a determination that a SMF entity, corresponding to the SMF identifier and the AMF entity belong to a same Public Land Mobile Network (PLMN), determining not to reject the PDU session establishment request within a structure of the claims 1 and 8.
As claim 15, 
Kim [US 2018/0376444] discloses a method and system for performing a service request procedure by receiving a request for session id, determining if the request rejects, send a message includes cause code.
	Faccin [US 2018/0227743] discloses a method and system for performing a service request procedure by receiving a request for session id, determining if the request rejects, send a message includes cause code.
	Dao [US 2018/0199398] discloses a method and system for performing a service request procedure by receiving a request for session id, determining if the request rejects, send a message includes cause code.

However, none of the prior arts above disclose the identifier of the existing PDU session is used by the AMF entity to obtain a session management function (SMF) identifier, and wherein the SMF identifier is used by the AMF entity to determine whether to reject the PDU session establishment request; and receiving a message comprising a rejection cause, based on that the AMF entity determines to reject the PDU session establishment request, wherein the message comprising the rejection cause is not received, based on that the AMF entity determines that a SMF entity, corresponding to the SMF identifier, and the AMF entity belong to a same Public Land Mobile Network (PLMN) within a structure of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414